  Case 2:13-cv-00794-TS Document 114 Filed 08/10/21 PageID.845 Page 1 of 1




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


DUSTIN J. DIMMICK,
                                                     MEMORANDUM DECISION
                       Plaintiff,                    & DISMISSAL ORDER
v.

KRISTIE MONTROIS et al.,                            Case No. 2:13-CV-794-TS
                       Defendants.                  District Judge Ted Stewart



       In an Order dated June 30, 2021, (Doc. No. 113), the Court gave Plaintiff thirty days to

reply to Defendants’ Response to Additional Arguments Based Upon the Tenth Circuit’s Order

and Renewed Motion for Summary Judgment and Memorandum in Support, (ECF No. 110). To

date, Plaintiff has not complied. Indeed, the Court has since not heard from him.

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court's order and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.

       Dated August 10, 2021.

                                             BY THE COURT:



                                             JUDGE TED STEWART
                                             United States District Court
